Citation Nr: 1503954	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-05 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 percent for the service-connected low back and leg disability.

2.  Entitlement to an increased evaluation in excess of 10 percent for the service-connected bilateral foot disability, including pes planus, tendonitis, and plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at Law


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The August 2010 rating decision continued a 20 percent disability rating for a service-connected low back and leg disability, under Diagnostic Code 5243.  The July 2012 rating decision continued a 10 percent disability rating for a service-connected bilateral foot disability, including pes planus, tendonitis, and plantar fasciitis, under Diagnostic Codes 5299-5276.

The Board also notes that although the Veteran requested a hearing before the Board, he failed to report to a hearing scheduled in December 2014 without explanation.  Accordingly, the Board will proceed as if the hearing request had been withdrawn.


FINDINGS OF FACT

1.  For the entire period of appeal, the Veteran's low back and leg disability is manifested by pain, pain on motion, limitation of forward flexion of the thoracolumbar spine from zero degrees to between 60 and 80 degrees, and a combined range of motion of the thoracolumbar spine between 140 and 190 degrees.  There is no evidence of ankylosis, spasms, guarding, or incapacitating episodes.

2.  For the entire period of appeal, the Veteran's bilateral foot condition, including pes planus, tendonitis, and plantar fasciitis, is manifested by pain on use.  There is no unilateral or bilateral objective evidence of marked deformity, pain on manipulation, swelling on use, or characteristic callosities.


CONCLUSIONS OF LAW

1.  For the entire period of appeal, the criteria for the assignment of a disability evaluation in excess of 20 percent for the service-connected low back and leg disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2014).

2.  For the entire period of appeal, the criteria for the assignment of a disability evaluation in excess of 10 percent for the service-connected bilateral foot disability, including pes planus, tendonitis, and plantar fasciitis, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5276 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided notice letters to the Veteran in July 2010 and May 2012, prior to the adjudication of the claims for increased ratings for the low back and leg disability and the bilateral foot disability.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims for increased ratings, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letters also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective dates.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the issues of increased ratings for the service-connected low back and leg disability and the bilateral foot disability on their merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  VA medical records dated between July 2010 and January 2014 are associated with the claims file.  The Veteran also submitted evidence of his prescription medicine.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims for increased ratings for his low back and leg disability and bilateral foot disability. 

The Veteran underwent VA examinations in July 2010 and June 2012 to obtain medical evidence regarding the severity of the claimed disabilities.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are accurate and fully descriptive.  The examination reports are accurate and fully descriptive, discussing the Veteran's symptoms and opining on the effects of the disabilities on the Veteran's ordinary activity and occupational impairment.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim for increased ratings for the service-connected low back and leg disability and the bilateral foot disability.

II.  Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of a veteran. See 38 C.F.R. § 4.3.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Low Back and Leg

The Veteran seeks an increased evaluation for his low back and leg disability which is currently evaluated as 20 percent under Diagnostic Code 5243.

Diagnostic Codes 5235, vertebral fracture or dislocation; 5236, sacroiliac injury and weakness; 5237, lumbosacral or cervical strain; 5238, spinal stenosis; 5239, spondylolisthesis or segmental instability; 5240, ankylosing spondylitis; 5241, spinal fusion; and 5242, degenerative arthritis of the spine; are rated under the following general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242. 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent evaluation is assigned of unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Diagnostic Code 5242, degenerative arthritis of the spine, requires consideration of Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Finally, Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Under Diagnostic Code 5243, a 10 percent rating is warranted where there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  Id.

A 20 percent rating is warranted where there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.

A 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id. 

A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id. 

Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.   

The Board has carefully reviewed the evidence of record and finds that, for the entire increased rating period, the record does not demonstrate the requisite manifestations for a rating in excess of 20 percent for the service-connected low back and leg disability.  For a 40 percent rating under Diagnostic Code 5243, the evidence must show limitation of forward flexion of the thoracolumbar spine to 30 degrees, or favorable ankylosis of the entire thoracolumbar spine.

In this case, the weight of the competent and credible evidence shows that for the period of the appeal, forward flexion of the thoracolumbar spine ranged from 60 degrees to 80 degrees, with pain on motion.  

In a July 2010 VA examination, the Veteran reported that his back has progressively worsened, and that he had pain that radiated down both legs on the posterior portion, with some weakness and occasional numbness.  The Veteran also reported that his pain was worse with walking, sitting, or standing.  The Veteran stated that he was taking medication for kicking spells that he had while sleeping.  The examiner indicated that the Veteran was tender to palpation throughout the midline of his lumbar spine and about his paraspinal muscles.  The Veteran was able to perform forward flexion from zero degrees to approximately 60 degrees, extension from zero degrees to 20 degrees, left lateral flexion from zero degrees to 20 degrees, right lateral flexion from zero to 20 degrees, left lateral rotation from zero to 10 degrees, and right lateral rotation from zero degrees to 10 degrees.  The examiner indicated that there was pain throughout all the ranges of motion, but there were no additional limitations in the ranges of motion after three repetitions.  The examiner found that the Veteran had full motor strength and sensation in L1 through S1 was intact.  The examiner noted that the Veteran walked with a significantly antalgic gait with some incoordination of walks.  The Veteran was unable to perform tandem heel-to-toe testing and had a positive straight leg examination on the ipsilateral and contralateral sides, which reproduced the pain within the S1 distribution.  The examiner assessed the Veteran as being status post lumbar fusion L5-S1 with facet arthropathy and mild L4-L5 degenerative disk disease.  The examiner also concluded that it was conceivable that pain could further limit function, particularly after the Veteran was on his feet all day, but it was not conceivable to express any further limits in terms of additional limitation of motion because it could not be determined with any degree of medical certainty.

The Veteran submitted copies of his prescriptions for Clonazepam and Etodolac in July 2010, asserting that the Clonazepam was to treat his uncontrolled kicking and the Etodolac was to reduce pain, swelling, and joint stiffness due to arthritis.

In a June 2011 VA treatment record, the Veteran indicated that he had chronic low back pain.  In a February 2012 VA treatment record, the Veteran indicated that he was having no pain in his back that day.

In a June 2012 VA examination, the Veteran reported that flare-ups impacted the function of the thoracolumbar spine in the form of increased pain with prolonged standing or walking.  The examiner reported that the Veteran was able to perform forward flexion from zero degrees to approximately 80 degrees, extension from zero degrees to 30 degrees, left lateral flexion from zero degrees to 30 degrees, right lateral flexion from zero to 30 degrees, left lateral rotation from zero to 10 degrees, and right lateral rotation from zero degrees to 10 degrees.  The examiner indicated that there was pain throughout all the ranges of motion, but there were no additional limitations in the ranges of motion after three repetitions, and concluded that the Veteran's functional impairment of the thoracolumbar spine was less movement than normal and pain on movement.  The examiner stated that the Veteran had no pain on palpation, guarding, muscles spasms, radiculopathy, muscle atrophy, or intervertebral disc syndrome (IVDS).  The Veteran also had full muscle strength, normal knee and ankle deep tendon reflexes, normal sensation to light touch, and negative bilateral straight leg raising tests.  The examiner indicated that the Veteran had arthritis of the thoracolumbar spine, which was documented by x-rays.  Finally, the examiner reported that the Veteran's back condition would limit him to doing sedentary or desk-type work.

In an April 2013 VA treatment record, the Veteran did not have any back pain or radiculopathy.

A review of the evidence of record discloses that the veteran does not meet the criteria for a higher evaluation for the orthopedic manifestations of his low back condition.  Specifically, there is no evidence of ankylosis to warrant an increased rating.  Furthermore, based on measures of range of motion of the thoracolumbar spine, the low back and leg disability does not more nearly approximate limitation of forward flexion to 30 degrees.  Rather, the evidence shows that for the period of the appeal, forward flexion of the thoracolumbar spine ranged from 60 degrees to 80 degrees.  

The Board has considered whether a disability rating higher than 20 percent for the low back and leg disability is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  The Board notes, however, that the rating criteria are intended to take into account functional limitations, and therefore the provisions of 38 C.F.R. §§ 4.40 and 4.45 could not provide a basis for a higher evaluation.  See 68 Fed. Reg. 51454 -5 (Aug. 27, 2003).  In any event, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Both the July 2010 and June 2012 VA examination reports indicate that pain on motion was considered when range of motion was tested, and the examiners noted that there was no evidence of additional limitation of motion after three repetitions.  Although the July 2010 examiner reported that the Veteran had an antalagic gait and some incoordination, there are no objective findings of additional limitation of range of motion with repetition or due to weakness, excess fatigability and incoordination.  Moreover, in the June 2012 VA examination, the examiner found that the Veteran had less movement than normal and pain on movement, but did not make objective findings of weakened movement, excess fatigability, or incoordination.  In sum, even considering the effects of pain, the Veteran retained motion of at least 60 degrees.  In other words, any additional limitation due to pain does not more nearly approximate a finding of flexion of 30 degrees or less or favorable ankylosis.  See 38 C.F.R. § 4.45, 4.71a, Diagnostic Code 5242; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The current 20 percent rating contemplates the functional loss due to pain, excess fatigability, and less movement.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07. 

The Board considered whether an increased evaluation could be granted based upon the granting of a separate neurological disability.  The Veteran expressly denied the presence of any associated bowel or bladder impairment that would warrant such an evaluation.  While the Veteran complained of pain that radiated down the legs, examination in July 2010 reflected full motor strength and sensation was intact.  Similarly, examination in June 2012 revealed the Veteran had full muscle strength, normal reflexes and normal sensation.  Accordingly, a separate compensable evaluation for radiculopathy is not warranted at this time.

Consideration has also been given to the potential application of the other diagnostic codes for disabilities of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  However, the Board finds no basis upon which to assign an evaluation in excess of 20 percent for the Veteran's low back and leg disability for the time period of the appeal.  

Diagnostic Code 5242, degenerative arthritis of the spine, refers to Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis).  Diagnostic Code 5003, however, does not apply to this case, as the degenerative arthritis been rated on the basis of limitation of motion of the thoracolumbar spine.  Diagnostic Code 5003 applies only where the limitation of motion is noncompensable under the appropriate codes, and in this case, the limitation of motion is compensable.

A higher rating is also not warranted under Diagnostic Code 5243.  The evidence does not establish that the service-connected low back and leg disability causes incapacitating episodes.  The June 2012 VA examination report indicates that the Veteran did not have intervertebral disc syndrome, and the medical evidence of record does not show physician-prescribed bed rest, which is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  

In sum, the weight of the evidence is against the claim for a disability evaluation in excess of 20 percent for the service-connected low back and leg disability for the entire appeal period, and the appeal is denied.

Bilateral Foot Disability

The Board notes initially that the Veteran is rated under Diagnostic Codes 5299-5276 for his bilateral foot disability which includes flatfoot, tendonitis and plantar fasciitis.  Diagnostic Code 5276 is for acquired flatfoot.  Diagnostic Code 5299 is for rating by analogy.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition.

Under Diagnostic Code 5276, acquired flatfoot (pes planus), a zero percent evaluation is assigned for mild flatfoot where symptoms are relieved by a built-up shoe or arch support.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

A 10 percent rating is warranted for moderate bilateral or unilateral flatfoot with weight-bearing line over medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  Id.

A 20 percent rating is warranted for severe unilateral flatfoot where there is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  Id.  

A 30 percent rating is warranted for severe bilateral flatfoot where there is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  Id.

A 30 percent rating is also warranted for pronounced unilateral flatfoot where there is marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Id.

A 50 percent rating is warranted for pronounced bilateral flatfoot where there is marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Id.

Diagnostic Code 5277 is for bilateral weak foot, a symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation and weakness.  The underlying condition will be rated, with a minimum rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5277.

Diagnostic Code 5278 is for acquired claw foot (pes cavus).  Diagnostic Code 5279 is for metatarsalgia.  Diagnostic Code 5280 is for unilateral hallux valgus.  Diagnostic Code 5281 is for unilateral hallux rigidus.  Diagnostic Code 5282 is for hammer toe.  Diagnostic Code 5283 is for malunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Codes 5278-5283.

Finally, Diagnostic Code 5284 is for other foot injuries, with a moderate injury warranting a 10 percent rating, a moderately severe injury warranting a 20 percent rating, and a severe injury warranting a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The Board has reviewed the evidence of record and finds that, for the entire increased rating period, the record does not demonstrate the requisite manifestations for a rating in excess of 10 percent for the service-connected bilateral foot disability, including pes planus (flatfoot), tendonitis, and plantar fasciitis.  For a 30 percent rating under Diagnostic Code 5276, the flatfoot must be severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.

In this case, the weight of the competent and credible evidence shows that for the entire period of the appeal, the Veteran had symptoms of bilateral pain on use of the feet, and his symptoms could be relieved by arch supports.  

In a June 2012 VA examination, the Veteran reported that he used a cane on a regular basis.  Upon physical examination, the Veteran showed symptoms of pain on use of his feet, but no pain on manipulation of the feet.  The examiner found that there was no indication of swelling on use, characteristic calluses, decreased longitudinal arch height on weight-bearing, evidence of marked deformity of either foot, or marked pronation of either foot.  The examiner reported that the weight-bearing line did not fall over or medial to the great toe in either foot, and that there was not a lower extremity deformity other than pes planus that caused alteration of the weight bearing line.  The Veteran also did not have inward bowing of the Achilles tendons in either foot, or marked inward displacement and severe spasm of the Achilles tendon on manipulation in either foot.  The examiner indicated that the Veteran's symptoms could be relieved by arch supports, and that the Veteran did not have the appearance of pes planus on examination because he had good arches and could do toe raises on each foot.  The examiner concluded that the Veteran's flatfoot condition would limit him to doing sedentary or desk-type work.

The Board finds that the bilateral foot disability, including pes planus, tendonitis, and plantar fasciitis, does not more nearly approximate severe unilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, which is necessary to warrant an increased rating.  The June 2012 VA examination report indicated that the Veteran did not have a marked deformity, pain on manipulation, swelling on use, or characteristic callosities in either foot.  Rather, the evidence shows that for the period of the appeal, symptoms included bilateral pain on use, which could be alleviated by use of arch supports.  These symptoms are productive of a disability picture warranting no more than a 10 percent rating.

The Board has considered whether a higher disability rating than 10 percent for the bilateral foot disability is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202, 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In this case, the Board notes that the Veteran reported having worsening pain and increased pain with prolonged standing and walking.  The Board observes, however, that the current 10 percent rating for the bilateral foot disability under Diagnostic Code 5276 contemplates the effects of any complaints of pain.  Moreover, the July 2012 VA examination report indicated that there was no marked deformity, pronation, or alteration of the weight bearing line, and the Veteran's symptoms could be relieved by arch supports.  Accordingly, consideration of other factors of functional limitation does not support the grant of any higher rating than the rating already assigned.  

The current 10 percent rating contemplates the functional loss due to pain, excess fatigability, and less movement.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

Consideration has also been given to the potential application of the other diagnostic codes for disabilities of the foot.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284.  However, the Board finds no basis upon which to assign an evaluation in excess of 10 percent for the Veteran's low back and leg disability for the time period of the appeal.  In this regard, the Board notes that for weak foot, the underlying condition is rated (Diagnostic Code 5277), and there is no medical evidence of claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, malunion of the tarsal or metatarsal bones, or other foot injuries that would support a higher evaluation under the criteria set forth in Diagnostic Codes 5278, 5279, 5280, 5281, 5282, 5283.  The Board also considered whether the Veteran could receive a rating for each foot under Code 5284.  Diagnostic Code 5284 expressly applies to other foot injuries.  The Board reads this to mean that it applies to disabilities of the feet which are not otherwise listed in 38 C.F.R. § 4.71a.  In this case, the Veteran's service-connected disabilities are pes planus, tendonitis, and plantar fasciitis.  The predominant symptom is pain which is contemplated by the currently assigned diagnostic code.  Accordingly, the Board finds that Diagnostic Code 5284 does not apply.

In sum, the weight of the evidence is against the claim for a disability evaluation in excess of 10 percent for the service-connected bilateral foot disability, including pes planus, tendonitis, and plantar fasciitis, for the entire appeal period, and the appeal is denied.

Extraschedular Consideration

Finally, the Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including limitation of forward flexion of the thoracolumbar spine and pain on use of feet, are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his levels of impairment.  In other words, he did not have any symptoms from his service-connected disabilities that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

Entitlement to a disability rating in excess of 20 percent for the low back and leg disability is denied.

Entitlement to a disability rating in excess of 10 percent for the bilateral foot disability, including pes planus, tendonitis, and plantar fasciitis, is denied.


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


